Citation Nr: 0334163	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with chondromalacia patella and 
osteoarthritis, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1965 to July 1967.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which in part continued a 20 percent 
evaluation for the veteran's left knee disability.  


REMAND

The veteran has submitted statements from Drs. Lawrence 
Greenberg and William Yount, which report treatment for his 
left knee disability.  However, there are no treatment 
records from those physicians associated with the claims 
folder.  VA is required to obtain records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  In the veteran's August 2002 NOD, he stated 
that he had undergone "numerous steroid injections and fluid 
removals," however, the record does not reflect such 
treatment.  VA is required to seek all relevant treatment 
records.  38 U.S.C.A. § 5103A (West 2002). 

Also, VA is required to provide notice to claimants of what 
evidence is needed to substantiate their claims, of what 
evidence they are responsible for obtaining, and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  The RO attempted to provide this notice in a 
letter dated in May 2002.  This notice was provided in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1) and 
limited the appellant's time for response to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The RO should take the necessary steps 
to obtain all treatment records for the 
veteran's left knee disability for the 
period of April 1998 to April 2001 from 
Dr. William J. Yount, University of North 
Carolina at Chapel Hill, 3330 Thurston 
Building, CB#7280, Chapel Hill, North 
Carolina, 27599-7280.  

The RO should also obtain treatment 
records dating back to 1998 to the extent 
that they pertain to the veteran's left 
knee disability from Dr. Lawrence H. 
Greenberg, 2000 Regency Parkway, Cary, 
North Carolina, 27511.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


